COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:        Joe Gordon v. The State of Texas

Appellate case number:      01-17-00447-CR

Trial court case number: 1516801

Trial court:                176th District Court of Harris County

         Appellant has filed a motion to abate, seeking a remand to the trial court for preparation
of findings of fact and conclusions of law regarding the denial of his motion to suppress. The
reporter’s record contains two volumes that contain the hearing and ruling on appellant’s motion
to suppress. Appellant requested findings and conclusions on the record after the trial court
stated its ruling. The State has not filed a response in opposition to the motion.
         The motion is GRANTED. The appeal is abated and the cause is remanded to the trial
court for entry of written findings of fact and conclusions of law, separate and apart from any
docket sheet notations in this case, in conjunction with the trial court’s denial of appellant’s
motion to suppress. See State v. Cullen, 195 S.W.3d 696, 699 (Tex. Crim. App. 2006) (holding
that trial court must provide findings of fact and conclusions of law adequate to provide appellate
court with basis to review trial court’s application of law to facts, either in writing or on record at
hearing); Wicker v. State, 740 S.W.2d 779, 784 (Tex. Crim. App. 1987); TEX. R. APP. P. 44.4.
       The trial court shall cause the filing of a supplemental clerk’s record containing the
findings of fact and conclusions of law within 30 days of the date of this order.
         Appellant’s brief will be due 30 days after the supplemental clerk’s record is filed in this
Court.
         It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually        Acting for the Court


Date: January 11, 2018